DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.






Claim(s) 1, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP).
CATT discloses a method for wireless communications at a device in a wireless communications system, comprising determining a set of parameters related to a transmission of a packet (proposal 2, steps 0-2) and determining a resource exclusion parameter related to the transmission of the packet based at least in part on the set of parameters and transmitting, to one or more other devices in the wireless communications system, control signaling comprising the resource exclusion parameter (page 6, steps 2-1, 2-2, step 2-3).
CATT shows a method for wireless communications at a device in a wireless communications system, comprising determining a resource exclusion parameter related to a transmission of a packet based at least in part on a set of parameters, determining resources to select for the transmission of the packet based at least in part on the resource exclusion parameter and one or more additional resource exclusion parameters associated with one or more other devices in the wireless communications system (page 6, steps 2-1, 2-2, 2-3) and selecting resources for the transmission of the packet based at least in part on determining the resources to select (proposal 2).

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 2, 4, 5, 7, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) in view of FUJITSU: "Resource Allocation for NR V2X Si del ink Communication", 3GPP DRAFT; R1-I812410 RESOURCE ALLOCATION FOR NR V2X SIDELINK COMMUNI CAT10N_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP1).
CATT disclose all subject matter, note the above paragraph, except for determining the determining the set of parameters comprises determining a transmission range indication for the packet or a Quality-of- Service (QoS) of the packet, or a combination thereof and determining the resource exclusion parameter further based at least in part on the transmission range indication for the packet or the QoS of the packet, or a combination thereof.   FUJITSU teaches the use of determining the set of parameters comprises determining a Quality-of- Service (QoS) of the packet and determining the resource exclusion parameter further based at least in part on the QoS of the packet for the purpose of using a resource pool as well based on the bitmap scheme for resource selecting, proposal 6 and 7.   

FUJITSU, in the method for wireless communication at a device in a wireless communication system of CATT in order to support QoS based resource pool configuration.
Regarding claim 4, determining the resource exclusion parameter based at least in part on a mapping of one or more resource exclusion parameters of one or more transmissions associated with the one or more other devices in the wireless communications system, note proposal 6 and 8 in FUJITSU.
Regarding claim 5, determining a congestion level related to traffic load in the wireless communications system based at least in part on a resource unavailability, a packet size, or a packet priority, the QoS of the packet, or a mapping of one or more resource reservations of one or more transmissions associated with the one or more other devices in the wireless communications system, or a combination thereof, the one or more resource reservations comprising one or more transmission time FUJITSU.
Regarding claim 7, the set of parameters comprises a transmission range indication for the packet, a Quality-of-Service (QoS) of the packet, a priority of the packet, or a combination thereof, note, proposal 6 and 7 in FUJITSU. 
Regarding claim 16, the set of parameters comprises a transmission range indication for the packet, a Quality-of-Service (QoS) of the packet, or a combination thereof, note, proposals 6 and 7 in FUJITSU. 
Regarding claim 17, determining the resource exclusion parameter further comprises determining the resource exclusion parameter based at least in part on the transmission range indication for the packet, the QoS of the packet, or a combination thereof, note proposals 6 and 7 in FUJITSU. 
Regarding claim 19, determining the resource exclusion parameter based at least in part on a mapping of additional resource exclusion parameters of transmissions associated with the one or more other devices in the wireless communications system, note proposals 6 and 8 in FUJITSU.
FUJITSU.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

	
Claims 6, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) in view of United States Patent Application Publication 2019/0387377 (ZHANG, et al).
CATT disclose all subject matter, note the above paragraph, except for transmitting the control signaling comprises including, in the control signaling, information comprising a position of the device within the wireless communications system.  
ZHANG, et al teaches the use of transmitting the control signaling comprises including, in the control signaling, information comprising a position of the device within the wireless communications system for the purpose of supporting multi-carrier sidelink communication, the resource selection or reselection, note paragraph 213.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of transmitting the control signaling comprises including, in the control signaling, information comprising a position of the device within the wireless communications system for the purpose of supporting multi-carrier sidelink communication, the resource selection or reselection, as taught by ZHANG, et al, in the method for wireless communication at a device in a wireless communication system of CATT in order to effectively improve data transmission reliability.
Regarding claims 22 and 26, for the processor and memory, note paragraphs 424 and 425 in ZHANG, et al.



Claims 8 and 21, as understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) in view of United States Patent Application Publication 2008/0146231 (Huang, et al).
CATT disclose all subject matter, note the above paragraph, except for the resource exclusion parameter is a resource avoidance to the one or more other devices in the wireless communications system.
Huang, et al teaches the use of the resource exclusion parameter is a resource avoidance to the one or more other devices in the wireless communications system for the purpose of handover measurements, note paragraph 109.  

Huang, et al, in the method for wireless communication at a device in a wireless communication system of CATT in order to carry out pilot measurements over a frequency sub-band of one or more cells adjacent to the serving cell based on the pilot symbols.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.





Claim 10, as understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) in view of United States Patent Application Publication 2016/0277315 (Miller, et al).
CATT disclose all subject matter, note the above paragraph, except for determining a distance between the device and the one or more other devices in the wireless communications system, wherein determining the resources to select for the transmission of the packet is based at least in part on the distance between the device and the one or more other devices in the wireless communications system.  Miller, et al teaches the use of determining a distance between the device and the one or more other devices in the wireless communications system, wherein determining the resources to select for the transmission of the packet is based at least in part on the distance between the device and the one or more other devices in the wireless communications system for the purpose of determining that a resource is to be provided in response to the request (e.g., that a communication channel is to be established between the user device and a resource device corresponding to a request-associated object or of another user located near the request-associated object), a communication channel can be established and initiated between the devices (e.g., by Miller, et al, in the method for wireless communication at a device in a wireless communication system of CATT in order to process a request to identify one or more resources having one or more characteristics corresponding to the request content and associated with resource locations near the user location.




Claim 14, as understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) in view of United States Patent 8,265,640 (Meylan, et al).
CATT disclose all subject matter, note the above paragraph, except for reserved resources for the transmission of the packet are during a present transmission time interval or a subsequent transmission time interval.   Meylan, et al teaches the use of reserved resources for the transmission of the packet are during a present transmission time interval or a subsequent transmission time interval for the purpose of receiving a configuration related to a Semi-Persistent Scheduling (SPS), note figure 4, column8, line 29 to column 10, line 20.


Meylan, et al, in the method for wireless communication at a device in a wireless communication system of CATT in order to evaluate whether an SPS transmission occurs within a BSR Prohibit time interval associated with the triggered BSR, and convey a BSR through an uplink shared channel when the SPS transmission opportunity occurs based upon the evaluation.

Claim 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) in view of United States Patent Application Publication 2019/0387377 (ZHANG, et al) as applied to claim 22 above, and further in view of FUJITSU: "Resource Allocation for NR V2X Si del ink Communication", 3GPP DRAFT; R1-I812410 RESOURCE ALLOCATION FOR NR V2X SIDELINK COMMUNI CAT10N_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP1).
FUJITSU teaches the use of determining the set of parameters comprises determining a Quality-of- Service (QoS) of the packet and determining the resource exclusion parameter further based at least in part on the QoS of the packet for the purpose of using a resource pool as well based on the bitmap scheme for resource selecting, proposal 6 and 7.   Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of determining the set of parameters comprises determining a Quality-of- Service (QoS) of the packet and determining the resource exclusion parameter further based at least in part on the QoS of the packet for the purpose of using a resource pool as well based on the bitmap scheme for resource selecting, as taught by FUJITSU, in the method for wireless communication at a device in a wireless communication system of CATT in view of ZHANG, et al in order to support QoS based resource pool configuration.





FUJITSU.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT: "Discussion on carrier aggregation for mode 4 in V2X Phase 2”, 3GPP DRAFT; Rl-1717789, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) in view of United States Patent Application Publication 2019/0387377 (ZHANG, et al) as applied to claim 22 above, and further in view of United States Patent Application Publication 2016/0277315 (Miller, et al).



Miller, et al teaches the use of determining a distance between the device and the one or more other devices in the wireless communications system, wherein determining the resources to select for the transmission of the packet is based at least in part on the distance between the device and the one or more other devices in the wireless communications system for the purpose of determining that a resource is to be provided in response to the request (e.g., that a communication channel is to be established between the user device and a resource device corresponding to a request-associated object or of another user located near the request-associated object), a communication channel can be established and initiated between the devices (e.g., by initiating a call, online chat, or message communications), note paragraph 51.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of determining a distance between the device and the one or more other devices in the wireless communications system, wherein determining the resources to select for the transmission of the packet is based at least in part on the distance between the device and the one or more other devices in the wireless communications system for the purpose of determining that a resource is to be provided in response to the request (e.g., that a communication channel is to be established between the user device and a resource Miller, et al, in the method for wireless communication at a device in a wireless communication system of CATT in view of ZHANG, et al in order to process a request to identify one or more resources having one or more characteristics corresponding to the request content and associated with resource locations near the user location.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 3, 11-13, 18, 24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
Applicant’s attorney states the art of record does not discloses "determining a resource exclusion parameter related to the transmission of the packet based at least in part on the set of parameters" or "transmitting, to one or more other devices in the wireless communications system, control signaling comprising the resource exclusion parameter."
Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is "inherent" or otherwise implicit in relevant reference (Standard Havens Products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321).  “...a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all of the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, (Fed. Cir. 2015).  Thus, “a reference may still anticipate if that reference teaches that the disclosed components or functionalities may be combined and one of skill in the art would be able to implement the combination.”  This was an anticipation, without resort to obviousness, because the reference sufficiently disclosed making the combination, though not expressed a single embodiment or example, Blue Calypso, LLC v. Groupon, Inc. (Fed. Cir. Mar. 1, 2016).  During examination before the Patent and Trademark Office, claims must be given their broadest reasonable interpretation and limitations from the specification may not be imputed to the claims (Ex parte Akamatsu, 22 USPQ2d, 1918; In re Zletz, 13 USPQ2d 1320, In re Priest, 199 USPQ 11). During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). In response to Applicant's argument, the law of anticipation requires that a distinction be made between the invention described or taught and the invention claimed.  It does not require that the reference "teach" what the subject patent teaches.  Assuming that a reference is properly "prior art," it is only necessary that the claims under consideration "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it.  It was held in In re Donohue, 226 USPQ 619, that, "It is well settled that prior art under 35 USC §102(b) must sufficiently describe the claimed invention to have placed the public in possession of it...Such possession is effected if one of ordinary skill in the art could have combine the description of the invention with his own knowledge to make the claimed invention."  Clear inference to the artisan must be considered, In re Preda, 159 USPQ 342.  A prior art reference must be considered together with the knowledge of one of ordinary skill in the pertinent art, In re Samour, 197 USPQ 1. During patent examination, the pending claims must be “given the broadest reasonable interpretation consistent with the specification.” Claim term is not limited to single embodiment disclosed in specification, since number of embodiments disclosed does not determine meaning of the claim term, and applicant cannot overcome "heavy presumption" that term takes on its ordinary meaning simply by pointing to preferred embodiment (Teleflex Inc. v. Ficosa North America Corp., CA FC, 6/21/02, 63 USPQ2d 1374).  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA1969). “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).
Taking broadest reasonable interpretation for a resource exclusion parameter, meaning provide with materials and other assets necessary for effective operation, with a process or state of excluding or being excluded, in a numerical or other measurable factor forming one of a set that defines a system or sets the conditions of its operation.  The reference clearly shows this, “For a given packet, mode 4 carrier and resource selection follows:
— Step 0: the set of candidate carriers for transmission(s) is provided
-    Step 1: For a MAC PDU corresponding to the packet, UE selects a subset of the carriers for actual transmission(s) within the carrier set determined in step 0

— Step 2: UE performs the resource reservation and sensing based resource exclusion on the carriers selected in the step 1
•    Step2-1: the skip subframe handling
•    Step2-2: the reserved and occupied resource exclusion indicated by the decoded SAs”
The SA (scheduling assignment) is a resource exclusion parameter, which provides with materials and other assets necessary for effective operation, with a process or state of excluding or being excluded, in a numerical or other measurable factor forming one of a set that defines a system or sets the conditions of its operation.
It is also “related”, meaning associated with the specified item or process, especially causally, “the transmission of the packet based at least in part on the set of parameters."  The reference clearly states “To achieve the centralization of TX subframes in different carrier.”  One below skilled in the art would know TX means transmission.  Frames and subframes are “packed.” 
“At least in part on the set of parameters” clearly describe “ Step2-2: the reserved and occupied resource exclusion indicated by the decoded SAs.”
determining a resource exclusion parameter related to the transmission of the packet based at least in part on the set of parameters,"
The reference states, “Option 2: Introducing cross carrier scheduling to provide extra redundancy for PSCCH, as discussed in [4], an associated New SA could be transmitted in a carrier which is located in lower frequency band or suffered lower interference.”  This is "transmitting, to one or more other devices in the wireless communications system, control signaling comprising the resource exclusion parameter."  The UE is transmitting, inherently to one skill in the art, to another device, otherwise if not, why would the UE transmit anything unless there is another device to receive it?  The UE is in a “wireless communications system” since  TSG Radio Access Network (TSG RAN) is responsible for the definition of the functions, requirements and interfaces of the UTRA/E-UTRA network in its two modes, FDD & TDD. More precisely: radio performance, physical layer, layer 2 and layer 3 RR specification in UTRAN/E-UTRAN; specification of the access network interfaces (Iu, Iub, Iur, S1 and X2); definition of the O&M requirements in UTRAN/E-UTRAN and conformance testing for User Equipment and Base Stations. A control signal is a signal that controls something.  A SA controls the UE and the one other device when those devices transmit and receive data packets.  Again, the SA is a 
Applicants have not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).
		
Applicant’s arguments, see REMARKS, filed April 27, 2021, with respect to 35 USC §112 rejection and 103 rejection of claims 3, 18, 24, have been fully considered and are persuasive.  The rejection of 35 USC §112 rejection and 103 rejection of claims 3, 18, 24 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645